ORDER
PER CURIAM.
Giovanni B. Saputo (Appellant) appeals from the judgment of dissolution of marriage in the Circuit Court of St. Louis County. The judgment found a certain annuity account to be marital property and divided it between Appellant and Respondent accordingly. On appeal, Appellant argues that the trial court erred in refusing to allow Appellant’s endorsed witness to testify as an expert. Appellant maintains his witness was qualified to testify as an expert regarding the cause of the increase of the account during marriage, and that his testimony would have shown the increase of the account to be separate, not marital, property.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 8416(b).